Citation Nr: 0118738	
Decision Date: 07/18/01    Archive Date: 07/24/01	

DOCKET NO.  00-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
August 1947, and from October 1947 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which found that new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
bilateral hearing loss had been submitted, but then denied 
the reopened claim on the basis of an absence of competent 
evidence of a nexus between the veteran's hearing loss and 
any incident of active military service.  Pursuant to his 
request, the veteran was scheduled for a personal hearing in 
June 2001 but he failed to report for that hearing.  The 
veteran did not provide good cause for his failure to report 
or contact VA to reschedule a hearing.  Accordingly, the 
Board finds that his hearing request has been withdrawn.  
38 C.F.R. § 20.702(d) (2000). 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hearing loss disability was denied by an August 1976 RO 
decision on the basis that there was no present hearing loss 
shown; he was notified of this decision, did not file a 
timely appeal, and that decision is final.  

2.  A February 2000 VA audiological consultation revealed 
bilateral mild to moderate/moderately severe sensorineural 
hearing loss; this evidence is so significant that it must be 
considered, with all evidence on file, to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1976 rating decision denying service 
connection for hearing loss disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).  

2.  Evidence in support of the veteran's application to 
reopen a claim for service connection for hearing loss 
disability is new and material and the claim for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The veteran had approximately 30 years' active military 
service, beginning in January 1946.  Early service medical 
records reveal standard "15/15" findings reflecting 
essentially normal hearing.  Essentially normal hearing is 
also reflected in an audiometric examination of November 
1966.  However, at the time of the veteran's July 1975 
separation examination, he was shown to have pure tone 
decibel thresholds for the left ear of 35 at 2,000 Hertz and 
30 at 4,000 Hertz and for the right ear of 20 at 4,000 Hertz 
(no values were reported at 3,000 Hertz).  This examination 
also reported mild high frequency hearing loss.  
Additionally, the veteran indicated a belief that he had 
hearing loss in the report of medical history he completed at 
the time of service separation.  

The veteran filed multiple service connection claims shortly 
after service, and a VA audiometric examination was conducted 
in February 1976.  At this time, pure tone decibel thresholds 
for the left ear were (again) 35 at 2,000 Hertz and 30 at 
4,000 Hertz, and the right ear was 25 at 4,000 Hertz (again, 
no values were reported at 3,000 Hertz).  Speech recognition 
scores were 96, bilaterally.  The assessment was "no deafness 
AU [both ears]."  

The RO denied the veteran's claim for service connection for 
bilateral hearing loss in an August 1976 rating action on the 
basis that there was no evidence of a current hearing loss 
disability.  A review of the claims folder does not show 
evidence of any hearing loss until in February 2000.  The 
veteran was provided a VA audiological examination at that 
time, which revealed bilateral mild to moderate/moderately 
severe sensorineural hearing loss with excellent word 
recognition.  

The RO concluded, and the Board agrees, that the February 
2000 audiology examination is new and material evidence in 
accordance with 38 C.F.R. § 3.156 as interpreted in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In that case, the 
Federal Circuit stated that 38 C.F.R. § 3.156(a) emphasized 
the importance of a complete evidentiary record for the 
evaluation of a veteran's claim rather than the effect of new 
evidence on the outcome.  Hodge at 1363.   The basis for the 
1976 RO decision was an absence of medical evidence of a 
current hearing loss disability.  As competent evidence of 
the disability at issue has been submitted, the Board finds 
that it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and, which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, new and material evidence 
has been received and the veteran's claim of service 
connection for bilateral hearing loss is reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened; the appeal is granted to this extent only.  


REMAND

The RO denied the veteran's claim on the basis that there was 
an absence of competent evidence which related findings of 
mild to moderate/moderately severe sensorineural hearing loss 
in February 2000 with some incident of service, which 
terminated some 24 years earlier.  In the absence of evidence 
of a nexus or causal connection between presently shown 
hearing loss and any incident of service, the RO found that 
the veteran's claim for service connection for bilateral 
hearing loss was not well grounded.  

However, as noted above, VCAA was recently enacted into law.  
Among other things, this law eliminated the concept of well-
grounded claims and redefined the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date, including the present 
appeal.  The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim for any benefit under any law 
administered by VA.  The VCAA also requires VA to notify 
claimants of the evidence necessary to substantiate their 
claims and, under certain circumstances, also requires 
medical examinations and opinions.  It is the need for an 
opinion regarding the etiological origins of the veteran's 
currently demonstrated hearing loss that requires the Board 
to REMAND this case.  

While there is no competent evidence of hearing loss during 
service, as defined by 38 C.F.R. § 3.385 (2000), there is 
indication of some increased loss of hearing acuity at 
certain relevant decibel thresholds from the time he entered 
service until the time he was separated from service.  
According to some medical authorities, the threshold for 
normal hearing is 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Thus the veteran first 
demonstrated at least some hearing loss during service.  
Moreover, an assessment of mild high frequency hearing loss 
was noted at the time of the veteran's separation 
examination.  A hearing loss disability under the standards 
of 38 C.F.R. § 3.385 was not shown in service, but such is 
not required for service connection.  Service connection is 
still possible if the veteran currently has a hearing loss 
disability under the standards of 38 C.F.R. § 3.385, and the 
condition can be linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87 (1992).

With regard to causation, in July 2000, the veteran submitted 
a statement indicating that he had service during World 
War II, the Korean War, and the Vietnam War.  He alleged that 
he was "under heavy enemy fire" on occasions and that this 
caused or contributed to cause a degree of his present 
hearing loss.  The veteran specifically alleged exposure to a 
consistently loud noise environment during service in 1971-
1972, including artillery fire and helicopter noise.  
Following service separation, it is apparent that the veteran 
was employed for many years with the United States Postal 
Service; there is no indication of any significant post-
service exposure to excessive noise.  

The essential question presented is whether the veteran's 
current level of hearing loss may reasonably be related to 
active military service, to include acoustic trauma.  It is 
the Board's judgment that an examination that includes an 
opinion in response to this question is warranted.  VCAA, 
supra.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
evaluation or treatment for his hearing 
loss since service.  The RO should then 
secure copies of all identified records 
not already in the claims file, to 
include the results of an audiological 
examination performed at the Buffalo VA 
hospital in February 2000,  and associate 
them with the record.  

2.  The RO also is requested to review 
the claims file  and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000). 

3.  Thereafter, the veteran should be 
afforded a VA audiological examination.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  If the 
veteran has hearing loss as defined by 
38 C.F.R. § 3.385 (shown by either this 
examination or the February 2000 VA 
audiological examination), the VA 
examiner must opine whether it is at 
least as likely as not that such hearing 
loss is causally linked to any incident 
of service, including acoustic trauma. 

4.  After completing the above 
development, the RO should initially 
review the audiometric examination report 
to ensure that it is complete and that it 
provides the essential opinion requested.  
If the opinion is lacking or the 
examination is otherwise incomplete, it 
must be immediately returned to the VA 
examiner for corrective action.  
Thereafter, the RO should readjudicate 
the claim of service connection for 
bilateral hearing loss.  If the claim is 
denied, the RO must provide the veteran 
with a supplemental statement of the case 
and an appropriate period of time to 
respond.  The record should then be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he 
receives further notification from the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

